Exhibit 10.7

 

BEAR, STEARNS & CO., INC.

383 Madison Avenue

New York, New York 10179

 

 

June 26, 2003

 

CRIIMI MAE Inc.

CRIIMI MAE Asset Acquisition Corp.

11200 Rockville Pike

Rockville, Maryland 20852

Attn:

David Iannarone

 

Executive Vice President

 

 

Re:

Side Letter

 

Dear Ladies and Gentlemen:

 

This letter agreement will constitute the side letter in connection with that
certain Master Repurchase Agreement and Annex I, dated as of the date hereof (as
amended from time to time, the “Repurchase Agreement”), among CRIIMI MAE Inc.
(“CRIIMI MAE”), CRIIMI MAE Asset Acquisition Corp. (“CMAAC”, and together with
CRIIMI MAE, “CRIIMI”) and Bear, Stearns & Co., Inc., as agent for Bear, Stearns
International Limited (“Bear, Stearns”).  In the event that CRIIMI (or an
Affiliate), during the period commencing with the date of this letter agreement
and ending on the date which is six months following the Termination Date of the
Repurchase Agreement, enters into a collateralized debt obligation or any
similarly structured product backed by any CMBS that was at any point in time
Purchased CMBS  under the Repurchase Agreement (such CMBS, “Released CMBS”, and
any such collateralized debt obligation of similarly structured product, a
“CDO”), CRIIMI  shall pay to Bear, Stearns a fee in the amount of (i) 0.50%
multiplied by (ii) the aggregate Repurchase Price as of the related Purchase
Date of the Released CMBS.  Capitalized terms not defined in this letter
agreement shall have the meanings set forth in the Repurchase Agreement.

 

CRIIMI hereby acknowledges that Bear,Stearns’ agreement to enter into the
obligations set forth herein and in the Repurchase Agreement constitute fair
consideration for CRIIMI’s obligations and covenants hereunder.

 

The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.

 

This letter agreement constitutes the entire understanding between Bear, Stearns
and CRIIMI with respect to its subject matter and supersedes any existing
commitments or agreements, written or oral, between the parties.  This letter
agreement may not be amended or modified except in writing signed by each of the
parties hereto.

 

--------------------------------------------------------------------------------


 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflicts of laws
principles.  Each of Bear, Stearns and CRIIMI hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this letter agreement or
the transactions contemplated hereby.

 

This letter agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this letter agreement by signing any such
counterpart.

 

2

--------------------------------------------------------------------------------


 

Please confirm that the foregoing is in accordance with your understanding by
signing this letter agreement and two enclosed copies and returning to us the
enclosed copies. The letter agreement signed by you shall constitute a binding
agreement between us as of the date first above written.

 

 

Yours sincerely,

 

 

 

 

 

BEAR STEARNS & CO., INC.

 

 

 

 

 

By:

/s/ Timothy Greene

 

 

 

Name:

Timothy Greene

 

 

 

Title:

Senior Managing Director

 

 

 

ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:

 

CRIIMI MAE INC.

 

 

By:

/s/ Barry Blattman

 

 

 

Name:

Barry Blattman

 

 

 

Title:

Chairman, President and CEO

 

 

 

CRIIMI MAE Asset Acquisition Corp.

 

By:

/s/ Barry Blattman

 

 

 

Name:

Barry Blattman

 

 

 

Title:

Chairman, President and CEO

 

 

3

--------------------------------------------------------------------------------